Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 29, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00013-CR


                     FREDDRICK L. WOODS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1534608


                 MEMORANDUM                      OPINION

      Appellant Freddrick L. Woods has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby
Do Not Publish – Tex. R. App. P. 47.2(b)